Citation Nr: 0631427	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the pension overpayment indebtedness charged to 
the appellant was validly established.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $35,872.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel







INTRODUCTION

The veteran had active service from April 1967 to November 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Committee on Waivers 
and Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
determined that the veteran had received an overpayment of 
pension benefits and that waiver of recovery of an 
overpayment of pension benefits was not warranted.  


FINDINGS OF FACT

1.  An overpayment of $35,872.00 was created when the 
appellant received pension benefits based on incomplete 
information regarding his income and assets.

2.  Recovery of the overpayment would not be against equity 
and good conscience.  


CONCLUSIONS OF LAW

1.  The overpayment indebtedness in the amount of $35,872 
plus interest was validly established.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.3, 3.23, 3.272, 3.273, 3.274 (2006).

2.  A waiver of recovery of an overpayment of pension 
benefits in the amount of $35,872.00 is not warranted.  38 
C.F.R. §§ 1.962, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the VA's duty to assist with 
the development of evidence has been satisfied.  A Financial 
Status Report form which was provided to the appellant prior 
to adjudication of his claims requested all relevant 
financial information required to consider a claim for waiver 
of an overpayment.  Moreover, the essential facts of this 
case are not in dispute, and the resolution depends on the 
application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
duty to assist and notify is harmless error.  See Valiao v. 
Principi, 17 Vet. App 229 (2003).  Further development and 
further expending of the VA's resources is not warranted.

The veteran applied for disability compensation and pension 
in July 1996 based on right eye blindness.  In the claim 
form, he reported that he had no income and no assets.  In a 
decision of December 1996, the RO granted nonservice-
connected pension.  A decision notification letter dated in 
January 1997 advised him that his pension rate depended on 
his income.  He was further notified that he should tell the 
VA right away if his income changed or his net worth 
increased (including cash, bank accounts, investments and 
real estate except his home).  A copy of a VA form 21-8768, 
Disability Pension Award Attachment was enclosed.

In December 1998, the RO sent the veteran a letter reminding 
him that he must tell the VA if he starts getting earnings, 
interest from bonds or savings, pension or other payments 
from anyone.  In response, the veteran returned the form with 
the notation "None" written next to each of the foregoing 
categories of income.  

In June 2000, the RO notified the veteran that his award of 
pension would be reduced effective February 1, 1997, because 
he had been determined to have income from working at a club.  
This retroactive reduction of pension benefits resulted in an 
overpayment debt.  In July 2000, the veteran submitted a 
financial status report in which he requested a waiver of the 
overpayment because repayment would cause hardship.  He said 
that his income already equaled his expenses.  On the form, 
he reported that his only income was VA pension payments in 
the amount of $749 per month.  He reported that he had no 
assets.  Subsequently, in a decision of October 2000, the 
committee waived the overpayment.  In a letter dated in 
October 2000, the RO advised the veteran that he had been at 
fault in not reporting his earnings to the VA, but that a 
waiver was warranted as repayment would cause hardship.  

In October 2001, the RO wrote to the veteran and informed him 
that they had received information that he had earned income 
in 1998 in the amount of $54,591.  The RO proposed stopping 
his pension benefits effective February 1, 1998.  In 
response, in October 2001, the veteran reported that his 
income had not changed and he was unemployed.  He reported 
that his prior employment had involved handing out golf balls 
at a driving range.  He also stated that he had been sent a 
"retirement statement" in connection with prior employment.  
In an undated letter, the veteran explained that the $54,591 
he had received was "a retirement" and he had to put it in 
a mutual fund until he was 62 or 65 because if he cashed it 
he would have to pay a 20 percent tax on it.  He further 
stated that he was blind and had to take care of his elderly 
mother, and having his benefits taken away would cause 
hardship.  

In a statement in support of claim dated in April 2002, the 
veteran requested a waiver of the overpayment.  He stated 
that the amount of his mutual funds was unknown as they 
fluctuate with the stock market.  

In a decision of July 2002, the committee denied the claim 
for a waiver.  The veteran disagreed with that decision, and 
perfected this appeal.  In his notice of disagreement dated 
in July 2002 he again reported that he cannot work.  He also 
stated that his mutual fund was now down to $25,000 instead 
of $54,000.  

In March 2004, the veteran submitted another Financial Status 
Report.  He reported that his household income included his 
mother's Social Security in the amount of $829 per month, 
plus a VA benefit of $118 per month.  He also reported 
monthly expenses amounting to $1,029 per month.  The veteran 
did not list any assets on the form.  The portion of the form 
for doing so was left completely blank.  He listed a $5000 
dollar credit card debt.  

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of pension benefits was properly created.  The 
overpayment of $35,872 was created when the appellant 
received pension benefits based on incomplete information 
regarding his income and assets.  Basic entitlement to 
pension exists if, among other things, the veteran meets the 
net worth requirements and has an annual income not in excess 
of the applicable maximum annual pension rate.  38 U.S.C.A. § 
1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.  The maximum annual rate 
is periodically increased from year to year. 38 C.F.R. § 
3.23(a).  

With respect to the computation of income, in general, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272.  A retirement payment such as the one received by the 
veteran is not included in the list of "Exclusions from 
income" noted in 38 C.F.R. § 3.272.  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718, 
child's available income under hardship circumstances, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, proceeds from the cash surrender of a 
life insurance policy which represent a return of insurance 
premiums, income received by American Indian beneficiaries 
from trust or restricted lands, Radiation Exposure 
Compensation Act payments, and Alaska Native Claims 
Settlement Act payments.

There is no exception for income in the form of retirement 
benefits.  Therefore, the RO was correct in counting the 
$54,591 payment received by the veteran when calculating his 
eligibility for VA pension.  The overpayment indebtedness in 
the amount of $35,872 was validly established.  Therefore, 
the only remaining issue to be decided on appeal is whether a 
waiver of recovery of the overpayment is warranted under the 
facts of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to immediately 
report changes in income and medical expenses, as he had been 
repeatedly requested to do in the letters from the VA, 
directly resulted in the creation of the overpayment.    

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the appellant's income and assets 
had changed.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  The appellant 
has reported a significant asset in the form of a mutual 
fund.  It is also noted that his current household income 
almost equal to his reported expenses.  Thus, he has not 
presented any credible evidence showing that recovery of the 
overpayment debt would cause hardship.   

The Board finds that the recovery of the overpayment would 
not nullify the objective for which the benefits were 
intended.  Nonservice-connected pension benefits are intended 
to aid persons who have lower income, lesser assets and/or 
higher medical expenses than the appellant.  Therefore, 
recovery of the overpayment would not tend to defeat the 
purpose of the VA benefits program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant received pension benefits in excess 
to which he is entitled under the law.  

Finally, the Board notes that there is no indication that the 
appellant has changed his position to his detriment based on 
reliance on VA benefits.  

In summary, the elements set forth in 38 C.F.R. § 1.965 weigh 
against the appellant's claim for a waiver.  Recovery of the 
overpayment which was created would not be against equity and 
good conscience.  Therefore, the Board concludes that a 
waiver of recovery of overpayment in the amount of $35,872 is 
not warranted.





ORDER

1.  The pension overpayment indebtedness charged to the 
appellant was validly established.

2.  A waiver of recovery of an overpayment of pension 
benefits in the amount of $35,872 is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


